Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

        	Authorization for this examiner’s amendment was given in a telephone messages with Ms. Natalie Grace (Reg. No. 65803) on 3/5/2021.
	The application has been amended as follows:

Claim 21 (amended): The method of Claim 2  [1], further comprising; generating a plurality of keys each associated with a corresponding grid; and storing, in memory, each key of a corresponding grid in association with offset location data and encoded venue data of the corresponding grid.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 2 and 14 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 

In regards to claim 2, ‘…spatially segmenting, at the at least one server device, geographic data into a plurality of grids, each grid being assigned a reference location indicating a geographic location within the grid 
identifying, at the at least one server device and for each grid and each venue located within a corresponding grid, offset location data indicating an offset distance between a location of the venue and the reference location of the corresponding grid 
encoding, at the at least one server device, the venue data of each venue as an encoded item of data containing at least one predetermined value for each venue attribute and the offset location data;…’
In regards to claim 14, ‘…wherein the server device spatially segments, geographic data into a plurality of grids, each grid being assigned a reference location indicating a geographic location within the grid, identifies, 
for each grid and each venue located within a corresponding grid, offset location data indicating an offset distance between a location of the venue and the reference location of the corresponding grid, 
encodes the venue data of each venue as an encoded item of data containing predetermined values for each venue attribute and the offset location data, identifies one or more local venues from the data network based on the location data,…’



4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121